Citation Nr: 1721167	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a prostate condition as a result of exposure to herbicides.

2.  Entitlement to service connection for a kidney condition as a result of exposure to herbicides.

3.  Entitlement to service connection for a liver condition as a result of exposure to herbicides.

4.  Entitlement to service connection for a sleep disorder as a result of exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction (claimed as performance problems). 




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets additional delay, the Board finds that a remand is necessary before the Board can adjudicate the Veteran's claims.  The VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran was not afforded a VA examination in conjunction with his claims of entitlement to service connection.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be an association between a current disability and an in-service event, injury, or disease is a low one.  Id.  The Board finds that the Veteran's lay statements and the medical statements received are sufficient to trigger the low threshold for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding relevant VA and/or private treatment records not already of record.

2.  Inform the examiner that the Veteran's lay reports and other lay evidence must be considered in provided the requested opinion.  Provide a comprehensive explanation for all opinions provided.

3.  Schedule the Veteran for a VA examination by an appropriate examiner to address the Veteran's claims.  Ask the examiner to opine as follows:

(i)  Does the Veteran have a current prostate disability?

(ii) If so, is it at least as likely as not (50-percent probability or greater) that the Veteran's diagnosed prostate disability originated during or is otherwise etiologically related to his active service?

4.  Schedule the Veteran for a VA examination by an appropriate examiner to address the Veteran's claim of a kidney condition.  Ask the examiner to opine as follows:

(i)  Does the Veteran have a current kidney disability?

(ii) If so, is it at least as likely as not (50-percent probability or greater) that the Veteran's diagnosed kidney disability originated during or is otherwise etiologically related to his active service?

5.  Schedule the Veteran for a VA examination by an appropriate examiner to address the Veteran's claim of a liver condition.  Ask the examiner to opine as follows:

(i) Does the Veteran have a current liver disability?

(ii) If so, is it at least as likely as not (50-percent probability or greater) that the Veteran's diagnosed liver disability originated during or is otherwise etiologically related to his active service?

6.  Schedule the Veteran for a VA examination by an appropriate examiner to address the Veteran's claim of a sleep disorder.  Ask the examiner to opine as follows:

(i)  Does the Veteran have a diagnosed sleep disorder?

(ii) If so, is it at least as likely as not (50-percent probability or greater) that the Veteran's diagnosed sleep disorder originated during or is otherwise etiologically related to his active service?

7.  Arrange an examination by an appropriate examiner to address the Veteran's claim of erectile dysfunction.  Ask the examiner to opine as follows: 

(i) Does the Veteran have a current erectile dysfunction?

(ii) If so, is it at least as likely as not (50-percent probability or greater) that the Veteran's diagnosed erectile dysfunction originated during or is otherwise etiologically related to his active service?

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9. After completing the above action, and any other development, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



